IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40950
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DARRYL CLINTON SHACKELFORD,

                                           Defendant-Appellant.

                          - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:97-CR-150-1
                          - - - - - - - - - -

                            May 28, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darryl Clinton Shackelford appeals his sentence for being a

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g).   He argues that he was entitled to a reduction in his

sentence pursuant to § 3E1.1 of the guidelines because he accepted

responsibility for his crime by pleading guilty and admitting the

charged conduct. Shackelford was caught dealing drugs after he was




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40950
                                 -2-

arrested but before he was indicted.   The district court declined

to award an adjustment for acceptance of responsibility because

Shackelford had not voluntarily withdrawn from criminal conduct.

See §3E1.1, comment. (n.1(b)); United States v. Watkins, 911 F.2d

983, 985 (5th Cir. 1990).   The district court’s determination was

not without foundation, and was not error.   See United States v.

Spires, 79 F.3d 464, 467 (5th Cir. 1996).

     AFFIRMED.